                                                                                      COZEN
                                                                                      O'CONNOR

    November 12, 2019                                                     John Ho
                                                                          Direct Phone 212-883-4927
                                                                          Direct Fax   866-202· l 728
    VIA ECF                                                               iho@cozen.com
                                                                                          ~ :'J r :'
    The Honorable Ronnie Abrams                                                          I~VLl,..__
                                                                                           i.t ~
                                                                                                   . . t.:,2
    United States District Court
    Southern District of New York                                                    (c=='       ;;;;;;;;;;======:;;-i
    40 Foley Square
                                                                               11 :      LSI>C-SDNY
    New York, New York 10007                                                         1   DOCUMENT                          II


    Re:    FLORENCIO GIL AGUILAR V. N&A PRODUCTIONS, INC.,
                                                                               ![/       ELECTRONICALLY FILED,
           Case No. 1:19-cv-01703 (RA)                                         ii:       DOC#:

    Dear Your Honor:
                                                                                     1
                                                                                 '-=--------
                                                                                                               1      4--11 1
                                                                                      IJ .\ rE F-1L_E_o:_1_11-s-/:--1 -

    As a follow up to the Court's October 24, 2019 Order, the parties respectfully request a
    30-day extension to file a revised settlement agreement that does not include a release
    beyond the claims at issue. The additional time is requested as the parties need to get
    multiple signatures on the revised agreements and scheduling issues associated with
    doing so.

    The parties would like to respectfully notify the Court that they will be entering into a
    separate general release agreement for additional consideration. The parties will be not
    be requesting the Court to approve and/or endorse the general release which will occur
    outside of the action but wanted to make the Court aware of the general release in the
    interest of full disclosure to the Court, and at the Court's request, would gladly provide a
    copy of such release.

    The parties further apologize for not submitting this request on November 8 as there
    was some last minute discussion between counsel that could not be resolved on that
    date.

    Thank you for the Court's time.
                                                  The Court will have a telephone conference on
                                                  November 19, 2019 at 3:00 p.m. to discuss this
    Sincerely,
                                                  matter. The parties shall jointly call Chambers at
    COZEN O'CONNOR                                (212) 805-0162.
(~ '.,~\\_,~ \\t \ \ b..                          SO ORDERED.
1

'tiY:      JOHN HO

    cc: Daniel Tannenbaum, Esq. via ECF                               Ronni     ms, U.S.D.J.
                                                                      November 15, 2019



                                     277 Park Avenue New York, NY 10172
                            212.883.4900 888.864.3013 212.986.0604 Fax    cozen.com
